Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 11, 1974, convicting him of robbery in the second degree, grand larceny in the third degree and unauthorized use of a motor vehicle, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by deleting therefrom the conviction for grand larceny in the third degree and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Inasmuch as defendant was convicted of robbery in the second degree, the conviction of grand larceny in the third degree, under the facts herein, must be reversed and the said count dismissed as an inclusory concurrent count. Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.